Title: To Alexander Hamilton from Israel Ludlow, [10 July 1793]
From: Ludlow, Israel
To: Hamilton, Alexander


[July 10, 1793. “The care of making the survey [of the Miami purchase], in conformity to the act of Congress of the twelfth of April, one thousand seven hundred and ninety-two, was on the twenty-fifth of November, ensuing, committed by the late Secretary of the Treasury, to Mr. Israel Ludlow, and this last, by a letter, dated the tenth of July, one thousand seven hundred and ninety-three, informed the Secretary that he had carried into effect, as far as practicable, his instructions, having completed the survey of the tract contained between the two Miami rivers, extending as far northwardly as the head of Little Miami, and had found that little more than five hundred thousand acres were included therein.” Letter not found.]
